      Case 2:20-cv-03044-LMA-DPC Document 47 Filed 06/11/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


RICHARD I. MILLER                                                      CIVIL ACTION

VERSUS                                                                     No. 20-3044

TOURO INFIRMARY                                                            SECTION I

                                       ORDER

      Before the Court is plaintiff Richard I. Miller’s motion 1 to strike the

declarations of Kawita Mai 2 and Jennifer Nguyen 3 offered by Touro Infirmary

(“Touro”) in support of its motion for summary judgment as to Miller’s claims. Touro

opposes 4 the motion, and Miller has filed a reply 5 to that opposition.

      Miller argues generally that “the declarations are conclusory, lack sufficient

factual support, and contain inadmissible lay opinions.” 6 While some statements in

the declarations might be described as conclusory or unsupported, Miller has not

come close to offering the Court a reason to strike the declarations in their entirety.

To the extent they are relevant to the Court’s resolution of the pending summary

judgment motion, the Court will rely on the declarations only to the extent that they

offer competent summary judgment evidence.

      Accordingly,




1 R. Doc. No. 34.
2 R. Doc. No. 30-8 (declaration).
3 R. Doc. No. 30-6 (declaration).
4 R. Doc. No. 43.
5 R. Doc. No. 44-1 (proposed reply).
6 R. Doc. No. 34, at 1.
Case 2:20-cv-03044-LMA-DPC Document 47 Filed 06/11/21 Page 2 of 2




IT IS ORDERED that the motion is DENIED.



New Orleans, Louisiana, June 11, 2021.



                                 _______________________________________
                                           LANCE M. AFRICK
                                 UNITED STATES DISTRICT JUDGE




                                 2
